Case 3:19-mj-71453-MAG Document1 Filed 09/04/19 Page 1 of 12

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT |

for the

 

Northern District of California Orr 4 Zug

 

 

 

 

 

United States of America ) x
V. ) NORi
Tam Nguyen, Cass Ne,
3 19
)
Defendant(s) =
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 15, 2017 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
42 U.S.C. § 1320a-7b(b) Criminal penalties for acts involving Federal health care "Anti-Kickback
Statute.”

This criminal complaint is based on these facts:

Please see attached affidavit.

@M Continued on the attached sheet.

Approved as to form:

fof - Complatigi ’s sfEnature
WILLIAM FRENTZEN Shlette Sorin & t- FBI
Assistant United States Attorney V/ OHS OPEN Speulal MOSH =

Printed name and title

 

 

Sworn to before me and signed in my presence.

Date: 3 l
* Judge ’s signature

City and state: San Francisco, California Hon. Joseph C. Spero, U.S. Chief Magistrate Judge

Printed name and title

 

 

[Mt
Case 3:19-mj-71453-MAG Document1 Filed 09/04/19 Page 2 of 12

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Janette Spring, Special Agent with the Federal Bureau of Investigation (“FBI”) being first duly
sworn, hereby depose and state as follows:
I. INTRODUCTION

A. SYNOPSIS

1. I submit this affidavit in support of a criminal Complaint for Dr. Tam NGUYEN
(“NGUYEN”).
2. There is probable cause to believe NGUYEN engaged in a scheme to defraud Medicare

by receiving cash kickback payments in exchange for the referral of home health and/or hospice patients
in violation of 42 U.S.C. § 1320a-7b(b), the anti-kickback statute.

3. As part of this investigation, the Agents have obtained information from the cooperation
of an FBI confidential human source (“CW-1”)1 and evidence obtained by an FBI undercover employee
(“UCE”):

4. An identified co-conspirator introduced NGUYEN to CW-1 and UCE as an individual
willing to accept kickbacks in exchange for the referral of patients.

5. During the course of the investigation, UCE held multiple in-person audio and video
recorded conversations with NGUYEN, in 2017 and 2018, in which NGUYEN received kickback

payments in the form of cash in exchange for the referral of home health and/or hospice patients.

 

1 CW-1 has provided information and services to the FBI over approximately two years and has received no
monetary compensation or other consideration from the FBI in exchange for the information and services.
However, CW-1 was employed by a home health care agency (“HHA Alpha”), which served as a cooperating entity
supporting the FBI’s undercover operation. As a result of the undercover operation, patient numbers and/or revenue
to CW-1 and CW-1’s HHA may have increased. These potential increases to CW-1’s HHA may have provided
benefit to CW-1 by improving his/her standing with the employing HHA. A criminal background check of CW-1
revealed convictions for embezzlement, grand theft, and an arrest for false claim to citizenship. CW-1 is an
undocumented immigrant who entered the United States illegally and by presenting false identifying documents to a
CBP officer. The CW- later falsely denied having possessed false identifying documents when interviewed by
immigration officers. Although CW-1 is a removable alien, removal has been deferred under the Convention
Against Torture. The CW-1 may have an incentive to curry favor with federal law enforcement because of his
immigration status. After the conclusion of this undercover operation, FBI Agents became aware that during the
undercover operation but after HHA Alpha was no longer accepting patient referrals from targets of the
investigation, CW-1 was believed to have tried to use his/her role as a source to threaten an individual — with whom
he/she had a personal dispute — with a law enforcement investigation into the practices of this individual. To my
knowledge, those threats were never carried out. CW-1 is not currently the subject of any pending criminal charges.
Case 3:19-mj-71453-MAG Document1 Filed 09/04/19 Page 3 of 12

B. BACKGROUND OF LEGAL FRAMEWORK AND INVESTIGATION

6. Starting in the 1970s, Congress created, amended, and strengthened the “Anti-Kickback
Act”, currently United State Code, Title 42, Section 1320a-7b(b). The relevant language of the statute is
listed below. In essence, the law criminalizes influencing referrals for federally funded health care
through payments. The legislative history revealed Congress was deeply concerned the normalization of
kickbacks in federally funded health care programs would lead to fraud nd an undermining of the quality
of patient services since “operators become more concerned with rebates than with care. 2” FBI Agents
began looking into kickbacks in the San Francisco Bay Area, specifically in the fields of home health and
hospice. Their investigation arose from concerns of false billing, referrals without patient care in mind,
that health care providers would have a willingness to expose their patients to unnecessary treatments and
that certain home health agencies (“HHAs”) would have a willingness to bill for, but not provide,
necessary services. The preliminary investigation into kickbacks occurring in the Bay Area in the fields
of home health and hospice revealed that the above concerns were indeed occurring. Some of the most
egregious examples uncovered by the investigation included doctors who referred patients to hospice care
in exchange for kickbacks while demanding a “longevity” bonus — meaning the doctor would financially
benefit the longer a patient remained on hospice. Since hospice is generally meant for palliative care
without curative intent, this system could encourage doctors to’ abandon curative options earlier with
potentially life threatening outcomes.?

7. An undercover operation was selected as the means of investigating kickbacks. From
training and experience, the investigators understood that health care providers and HHAs shrouded their
activities in secrecy. Typically, health care providers were given kickbacks in the form of cash payments
made in closed door meetings between themselves and HHA representatives. Some used bogus medical

directorship/consultant contracts to disguise kickbacks as payments for seemingly legitimate, but actually

 

2 “«K ickbacks Among Medicaid Providers”, Senate Report 95-320, 1977.

3 In fact, throughout the course of the investigation, four of the targets, while negotiating kickback payment
amounts, discussed similar “longevity” bonuses. UCE agreed to these bonuses or entertained further discussion to
potentially identify any such referrals by proactively identifying at-risk patients. During the course of the
investigation, no such longevity bonus referrals were made to the UCO.
Case 3:19-mj-71453-MAG Document1 Filed 09/04/19 Page 4 of 12

non-existent, services. Given the expected closed nature of the transactions and the relatively traceless
nature of cash payments, traditional documentary and other overt investigative techniques were deemed to
be ineffective. An undercover operation (“UCO”) was considered as the most efficient and most
successful means to gather direct evidence of the payments and the corrupt intent of the kickback
payments

8. Around July 2016, two employees of a known Bay Area home health agency (“HHA
Alpha”) made a complaint to Health and Human Services Office of Inspector General (“HHS-OIG’”)
regarding payments of kickbacks to doctors by other HHAs in the Bay Area. One of the two agreed to
serve as a cooperating witness (“CW-1”). CW-1 was paired with an undercover FBI agent (“UCE”),
based in San Francisco, who would portray himself/herself as someone representing investors, intent on
acquiring HHA Alpha and seeking to expand HHA Alpha’s patient population through illegal kickbacks.
UCE often communicated with targets in furtherance of the UCO while in San Francisco. The UCO
sought to investigate predicated targets and to use predicated targets to refer UCE to other violators who
the targets believed to be engaged in similar conduct.

9... In designing the UCO, investigators learned health care providers were weary of potential
legal risks that caused them to be unwilling to accept kickbacks from an unknown undercover agent
without an introduction from a known member of the industry. Further, the nature and size of the
kickbacks were dependent on the types of HHA services required. For example, certain types of insurance
and services were reimbursed at a higher rate, which in turn would lead to higher kickbacks. Many health
care providers were also quite concerned with patient satisfaction, partially to avoid a disgruntled patient
from questioning the corrupt HHA referral. Therefore, the ability to provide specific details about
services, accepted insurance plans, and patient satisfaction was critical to both gaining the initial
introductions and to allowing the UCO to expand. The involvement of a vetted HHA would facilitate
entry of the UCO and allow kickback referrals to be diverted away from predicated HHA companies.
Further, the care provided by the vetted HHA could be monitored and reviewed.

10. In keeping with those goals, HHA Alpha effectively served as a cooperating entity

through its management and its participation in the UCO. The FBI investigation was partly based upon
Case 3:19-mj-71453-MAG Document1 Filed 09/04/19 Page 5 of 12

analysis of so-called outlier data — data showing abnormal and potentially illegal conduct - among HHAs
and doctors as well as through interviews. Based on examination of the data and interviews, HHA Alpha
did not fall into the profile of a likely kickback offender. Checks of FBI databases did not reveal HHA
Alpha as a prior or current subject of any investigations. Additionally, the FBI consulted with HHS-OIG
and determined HHA Alpha was not a prior or current subject of any investigations. From the founding of
HHA Alpha in 2009 until the initiation of the UCO, Medicare received two complaints’, which were later
deemed to be unsubstantiated. Additionally, HHA Alpha’s owner was aware that CW-1 would be
cooperating with an investigation and the patient paperwork and referrals to HHA Alpha during the UCO
were required to be brought to the attention of the investigating agency. Patients referred to HHA Alpha
by physicians and others receiving payment from FBI through the UCO, (1) were contacted by an
employee of HHA Alpha to obtain their consent for treatment by HHA Alpha, (2) as a result of this
consent and intake process, some patients ultimately did not receive treatment from HHA Alpha because
they declined treatment, preferred an HHA of their own choosing, or medical evaluation determined
treatment was inappropriate, (3) HHA Alpha was made aware of patients that were referred through the
course of the UCO, and (4) FBI conducted interviews of all available patients referred to HHA Alpha and
there were no serious allegations of failure in patient care. ° During the course of the UCO, there was
one complaint regarding patient care provided by HHA Alpha made by a recently hired, and then fired
employee, but an investigation by the California Department of Public Health did not result in any
negative finding against HHA Alpha. No other complaints about HHA Alpha were reported to Medicare
through the duration of the UCO. During the course of the UCO, a total of 27 subjects were paid

kickbacks and referred patients to HHA Alpha. At no time during their meetings with CW-1 and/or UCE

 

4 An anonymous complaint filed in 2016 alleged a durable medical equipment kickback scheme, which was
closed due to insufficient information. In 2015, Medicare closed a patient allegation of false billing by HHA Alpha
after a review of documents provided by HHA Alpha justified the billing.

5 Only three patients out of 129 interviewed by FBI complained and the complaints consisted of (1) early
discontinuation of treatment, (2) a nurse should have shown up more often, and (3) physical therapy should have
been longer. Of all patients referred to HHA Alpha by targets of the investigation during the UCO, the FBI was
unable to interview 31 patients due to the patients passing away in hospice care or because the patients could not be
located — generally international patients. As to those patients, no complaints regarding patient care were ever filed
against HHA Alpha.
Case 3:19-mj-71453-MAG Document1 Filed 09/04/19 Page 6 of 12

did the subjects express any concerns regarding the treatment of their patients by HHA Alpha nor notify
that any patient complaints had been received. Further, none of the subjects indicated they were aware of
any illicit conduct by HHA Alpha prior to or during the UCO.

C. AGENT QUALIFICATIONS

11. lama Special Agent of the FBI and have been so employed for approximately three
years. | am currently assigned to the Complex Financial Crime Squad of FBI’s San Francisco Field
Division. As part of my assigned duties, I investigate possible violations of federal criminal law,
specifically investigations involving white collar crime. I have received specialized training in health care
fraud matters including, but not limited to, Anti-Kickback, Mail Fraud, Wire Fraud, and False Claims. |
have participated in the execution of various arrests and search warrants in which business and personal
documents, bank records, computers, and other evidence of fraud and other crimes have been seized.

12. In the course of this investigation and my investigation of other health care fraud
schemes, I have (1) interviewed numerous persons; (2) reviewed numerous records and pertinent data; (3)
read interviews and other reports written by other law enforcement officers; and (4) become familiar with
the manner and means by which health care fraud schemes are operated including violations of 42 U.S.C.
Section 1320a-7b and 18 U.S.C. Section 371.

13. This affidavit is intended to show merely that there is sufficient probable cause for the
requested Complaint and arrest warrant and does not set forth all of my knowledge about this matter.
Unless specifically indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only. Where excerpts of transcripts of audio recorded conversations are
presented, they represent my best effort at this time to transcribe such recordings and I believe them to be
accurate in substance.

D. COMPLAINANT

14. Dr. Tam NGUYEN, is a 44 year old physician with a medical practice in San Jose, CA.
During the course of the investigation, NGUYEN accepted $20,000 in kickback payments in exchange for
patient referrals.

E. STATUTE VIOLATED
Case 3:19-mj-71453-MAG Document1 Filed 09/04/19 Page 7 of 12

15. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a
crime for any person to knowingly and willfully solicit or receive any remuneration (including any
kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind to any person to
induce such person to refer an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part under a Federal health care
program.

IL PROBABLE CAUSE
A. NGUYEN IS INTRODUCED TO CW-1 AND UCE BY A CO-CONSPIRATOR

16. In January 2017, CW-1 identified Mervina DEGUZMAN (“DEGUZMAN”) as a nurse
engaged in kickback schemes.

17. Because of DEGUZMAN’s position as a nurse, DEGUZMAN had numerous
relationships with physicians in the San Jose, CA area, including NGUYEN. DEGUZMAN used her
connections to engage in kickback schemes that would direct patients to certain facilities in exchange for
cash.

18. The UCO initially focused on DEGUZMAN and individuals believed to be accepting
kickbacks from her. NGUYEN was later introduced to CW-1 and UCE by DEGUZMAN.

B. DEGUZMAN ARRANGES THE KICKBACK SCHEME

19. During a recorded meeting on May 15, 2017, CW-1 and UCE recorded a meeting with
DEGUZMAN to propose a business partnership. During the meeting, CW-1 explained s/he and a business
partner (UCE) would be purchasing HHA Alpha and were looking to increase the patient population prior
to the purchase. As part of their agreement, DEGUZMAN would introduce CW-1 and UCE to individuals
willing to steer patients to HHA Alpha in exchange for kickbacks. Below is an excerpt of the

aforementioned exchange:

UCE: _ Especially if we’re willing to pay, if you know what, as you said
you know what the relationships are now, and if we add another
50 to that, 100 to that, they’Il be like “yea I’Il break you offa
little”. Does that sound fair?

DEGUZMAN: Yeah.
Case 3:19-mj-71453-MAG Document 1 Filed 09/04/19 Page 8 of 12

UCE: Ok. So that’s what we looking for. And...so, I’d be...I don’t
want you to have to drive everywhere under the sun. But I
definitely need your help to burst through the door.

DEGUZMAN: Ok.

20. On or about November 6, 2017, CW-1 contacted DEGUZMAN on her cellular
telephone and recorded their discussion about an upcoming meeting with another physician.
During the call, DEGUZMAN advised CW-1 how to draft a fraudulent consulting contract as a
way to disguise kickback payments as legitimate work as paying for patients was illegal, stating
“So so so but in the mean time you can say that you can do a contractual, contractual work, like
her work, her paid work is based on caseload, but it’s it’s the politically correct way to say, you
know? They’re not paid patients, but you know you cannot pay for a patient, cause it’s illegal,
but then you can pay for labor.”

21. On or about November 11, 2017, DEGUZMAN sent CW-1 a text message offering to
introduce CW-1 and UCE to NGUYEN (referred to as “Dr. Tam” in DEGUZMAN’s message and
referred to as “NGUYEN” herein). DEGUZMAN offered to accompany CW-1 during a visit to
NGUYEN ’s office, stating “Ok I will have you deliver to Dr. Tam, which will give you and [UCE ] the
chance to talk to him”. CW-1 asked DEGUZMAN to “talk to him [NGUYEN] before and explain what
we are doing so it’s not too uncomfortable for us” to which DEGUZMAN responded “Absolutely!”
Based on this exchange, CW-1 understood DEGUZMAN was willing to discuss the kickback scheme
with NGUYEN prior to their meeting.

C. NGUYEN IS INTRODUCED TO UCE BY A CO-CONSPIRATOR

22. On November 15, 2017, DEGUZMAN accompanied CW-1 to a meeting with NGUYEN
at NGUYEN’s medical office in San Jose, CA. The purpose of the meeting was to introduce CW-1 to
NGUYEN and discuss the kickback for patient referral scheme. During the meeting, DEGUZMAN
suggested CW-1 avoid a “paper trail” by paying NGUYEN in cash, thereby concealing their illicit

relationship. At the end of the meeting and in the presence of DEGUZMAN, CW-1 paid NGUYEN
Case 3:19-mj-71453-MAG Document1 Filed 09/04/19 Page 9 of 12

$1,000 cash as a good faith payment for starting their kickback relationship. Below is an excerpt of the

aforementioned exchange:

DEGUZMAN: And and you can’t do transactions with paper trail?

CW-1: No. Unless you want to. Unless there is no mind and my name is
not on there, do it [laughs].

DEGUZMAN: cause the only two ways they can do it is either you know they
compensate for your time for cash or they do the...they sign you
under the merger company or whatever he calls his company.

CW-1: If you have to do checks we can do that but again... why keep a
paper trail?

DEGUZMAN: I know I think the cash is better.

DEGUZMAN: So just like a couple a month...I mean like a couple patients a
month average is all.

CW-1: We do two to three and and then we raise is slowly and then in
11 months if you want to be exclusive.

DEGUZMAN: Wait til the acquisition basically to grow.

CW-l1: So what I have [unintelligible] as a thank you, uhh, good faith, at
least you know, we’re not lying, we’re not making any stupid
mistakes and then we can sit down with Mervina and figure out
how we can do it. If you have different numbers, we can talk
about those numbers. It’s kind of an uncomfortable topic, but be
open be more communicative so we understand, so you don’t
feel like hey I’m low-balling you or I’m just not doing what I’m
supposed to do cause I know what the market is doing outside.

DEGUZMAN: Yeah,

CW-1: Better that we don’t want to get into a bidding war, so thanks
boss.

NGUYEN: Thank you.

CW-1: I will leave this for you.
Case 3:19-mj-71453-MAG Document1 Filed 09/04/19 Page 10 of 12

NGUYEN:

CW-1:

NGUYEN:

CW-1:

What’s this?
A thousand dollars.
Oh.

Just a good faith, like hey we are not bullshitting.

23. Following the meeting on or about November 17, 2017, CW-1 received a text message

from NGUYEN. In the message, NGUYEN advised CW-1 that he was sending patient referral to HHA

Alpha, “Please check your fax it [the patient referral paperwork] should come and hope you can open the

case”.

D. NGUYEN ACCEPTS KICKBACKS IN EXCHANGE FOR THE REFERRAL OF

MEDICARE PATIENTS

24. During a recorded meeting on November 30, 2017, CW-1 introduced NGUYEN to UCE .

During their meeting, NGUYEN and UCE negotiated their kickback arrangement. NGUYEN offered to

use his connections to Medicare patients as a way to refer patients to HHA Alpha. In exchange, UCE

offered NGUYEN $1,000 per month for the patient referrals. Below is an excerpt of the aforementioned

exchange:

NGUYEN:

CW-1:

UCE:

NGUYEN:

UCE:

Just an FYI I sit on the board of several, I have very good
relationships with many Medicare, HMO. A lot of ‘em I have
very strong relationships with. One coming up next year, Brand
New Day, and J am pretty connected.

Maybe you can connect us too.

You are familiar with this business, we are new to you, and we
don’t want to insult you. A lot of doctors are not used to
negotiating. Is there a rate, maybe one or two a month, is there a
rate you are comfortable with. Our typical...

It’s a relationship, in that relationship we have to have trust, if
you jack me up, you gonna...

But that is exactly it, the reason why J ask is we can recommend
what we normally do, I don’t want someone to get into a
relationship where they feel short changed and not building the
good will we are looking for. This is all about the good will we
are looking for. Typically at the beginning level we got one
Case 3:19-mj-71453-MAG Document1 Filed 09/04/19 Page 11 of 12

thousand dollars. Is that comfortable for you, would that be
fine?

Nguyen: It should be fine.
25. During the course of the UCO, NGUYEN referred over 40 patients to HHA Alpha,

including at least ten Medicare patients. NGUYEN met regularly with CW-1 and UCE and accepted
$20,000 in kickback payments in exchange for patient referrals.
TI. PROBABLE CAUSE FOR THE VIOLATION

A. TITLE 42 UNITED STATES CODE, SECTION 1320A-7B(B)(1)(A), THE ANTI-KICK

BACK STATUTE

26. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a
crime for any person to knowingly and willfully solicit or receive any remuneration (including any
kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind to any person to

_ induce such person to refer an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part under a Federal health care
program.

27. Based on all of the foregoing, probable cause exists to believe that NGUYEN accepted
kickback payments from UCE that were intended to induce NGUYEN to send patient referrals to HHA
Alpha for home health and/or hospice services later billed to Medicare.

28. Medicare is a federally funded health care program, and the referral of patients to HHA
Alpha by NGUYEN for home health or hospice services constitutes a referral, as defined by Title 42
United States Code, Section 1320a-7b(b)(1)(A).

29. Therefore, there is probable cause to believe that patient referrals sent to HHA Alpha by
NGUYEN in exchange for cash payments from UCE meets the definition of a kickback payment and
violates anti-kickback statute.

IV. CONCLUSION
30. Based on the foregoing, there is probable cause to believe NGUYEN accepted kickbacks

in exchange for the referral of patients in violation of 42 U.S.C. § 1320a-7b(b)(1)(A).

10
Case 3:19-mj-71453-MAG Document1 Filed 09/04/19 Page 12 of 12

V. REQUEST FOR SEALING

31. Since this investigation is ongoing, disclosure of the Complaint, this affidavit, and/or
this application and the attachments thereto will jeopardize the progress of the investigation. Disclosure
could result in the destruction of evidence, intimidation or collusion of witnesses, or the flight of a
suspect. Accordingly, I respectfully request the Court issue an order directing this Affidavit and any

related documents be sealed until the further order of this Court.

Janett Spring, ecial Age
Fedeyal Bureau of Investig

Sworn to and subscribed before me

this 3,4 day of September, 2019.

 

HON. TOSEDH ESPERO
United St hief Magistrate Judge

ll
